Case 1:19-gj-00048-BAH Document 1-25 Filed 07/26/19 Page 1 of 4




          EXHIBIT X
Case 1:19-gj-00048-BAH Document 1-25 Filed 07/26/19 Page 2 of 4
       Case 1:19-gj-00048-BAH Document 1-25 Filed 07/26/19 Page 3 of 4




   House Judiciary Committee Procedures for Handling Grand Jury Information


       1. The Chairman, the Ranking Member, and staff so designated, shall, at all
times, have access to and be responsible for all information received by the
Committee subject to Federal Rule of Criminal Procedure 6(e) (hereinafter “grand
jury information”). The Chairman shall designate five (5) staff for the majority
and, in consultation with the Ranking Member, three (3) for the minority under this
paragraph. Other Committee Members and staff shall have access in accordance
with the procedures hereafter set forth.
      2. Grand jury information shall be maintained in a secure area designated by
the Chairman for that purpose. Except as otherwise authorized below, copying,
duplicating, or removal of grand jury information is prohibited. Notes may be
taken on grand jury information by anyone authorized hereunder to review said
information; but any notes shall be stored in the same secure area designated for
storage of grand jury information.
      3. The Chairman, after discussion with the Ranking Member and the
Department of Justice, shall initially recommend to the Committee any grand jury
information to be presented to Committee. Such grand jury information shall be
presented in executive session pursuant to the rules of the House and the
Committee.
       4. Prior to the commencement of any Committee presentation at which
grand jury information will be heard or considered, each Committee Member will
be furnished with a confidential list of the grand jury information. No Member or
staff shall make the list or any part thereof public, unless authorized by a majority
vote of the Committee, a quorum being present.
       5. Prior to any vote making public any disposition with respect to any grand
jury information presented to it, the Committee Members shall have a reasonable
opportunity to examine the relevant grand jury material. No Member or staff shall
make any such grand jury information public unless authorized by a majority vote
of the Committee, a quorum being present.
       6. With respect to Paragraphs 3-5, Committee staff may review the grand
jury information as necessary to assist the Committee. Personal staff shall not
have access to the grand jury information.
       Case 1:19-gj-00048-BAH Document 1-25 Filed 07/26/19 Page 4 of 4




      7. Any examination of grand jury information, other than in a Committee
presentation, shall be made in a secure area designated by the Chairman. Copying,
duplicating, or removal of grand jury information is prohibited.
      8. Only grand jury information approved hereunder to be included in the
record will be publicly reported to the House; all other grand jury information will
be considered as executive session material.
       9. Any Member or authorized staff may discuss grand jury information only
with others so authorized to see such information; provided, however, that
reasonable precautions shall be taken to have that discussion in a confidential
setting.
       10. Before being granted access to grand jury information, Members and
authorized staff must be briefed on the handling of grand jury materials, and on
these procedures.
       11. The Chairman, the Ranking Member, and staff so designated, of the
House Permanent Select Committee on Intelligence (“Intelligence Committee”)
shall, at all times, also have access to the grand jury information received by the
Judiciary Committee. The Intelligence Committee Chairman shall designate five
(5) staff for the majority and, in consultation with the Intelligence Committee
Ranking Member, three (3) for the minority under this paragraph. Access to the
grand jury materials by the Intelligence Committee Chairman, Ranking Member,
and designated staff shall be subject to the same terms and conditions set forth
above governing access for the Judiciary Committee Chairman, Ranking Member,
and designated staff. Other Intelligence Committee Members and staff shall have
access to the grand jury information in accordance with the procedures set forth
above for other Judiciary Committee Members and staff.
       12. The Chairman, after consultation with the Ranking Member, may issue
additional procedures governing access by other Non-Committee Members,
consistent with House Rule XI, clause 2(e)(2).
